Exhibit 10.22

 

April 25, 2011

 

Shawn Farshchi

2400 Bridge Parkway

Redwood Shores, CA 94065

 

Dear Shawn:

 

It gives me great pleasure to offer you employment with Saba as an Executive
Vice President and Chief Operating Officer reporting directly to Bobby Yazdani.

 

At Saba, like our customers, we believe that people are central to our strategy
and transformation into a truly people-driven enterprise. Our mission is guided
by a set of people-centered values. Our commitment to our employees and our
customers never wavers. Our core beliefs and values define who we are and make
Saba a great company to work for.

 

To help other company’s progress on the journey to becoming people-driven
organizations, we’re pioneering a new class of business-critical software known
as People Systems that enables organizations to mobilize and engage their
people, cultivate and share knowhow and align and connect people to accelerate
the flow of business. By delivering world class people systems, we help people
work better and work together for dramatic organizational impact. We’re excited
to see the impact that you’ll have at Saba, where we are already using the Saba
People Systems.

 

Your annual base salary will be $265,000.00 payable in regular periodic payments
in accordance with Saba’s payroll practices. You will also be eligible to
receive an annual target incentive compensation (“Target Incentive”) equal to
70% of your annual base salary payable quarterly based upon your achievement of
certain quarterly performance criteria and Saba’s achievement of specific
quarterly financial goals. Subject to your continued employment with Saba, Saba
will guarantee 50% of your Target Incentive (in an aggregate amount of
$92,750.00), payable on a quarterly basis.

 

In addition, you will be granted a sign-on bonus in the amount of $50,000.00,
less applicable taxes. to be paid after August 31, 2011. In the event you should
terminate employment prior to your one-year anniversary date, you will be
required to reimburse Saba $50,000.00.

 

All amounts payable hereunder shall be subject to standard payroll deductions
and withholdings.

 

In addition, subject to the approval of Saba’s Board of Directors, you will be
granted an (i) option to purchase two hundred fifty thousand (250,000) shares of
Saba Common Stock at the market price in effect on the date the Board approves
the grant (the “Option”) and (ii) an award of restricted stock units
representing thirty five thousand (35,000) shares of Saba Common Stock (the “RSU
Award”). Subject to your continued employment, shares of Saba Common Stock
subject to the Option and to the RSU Award will vest over a four (4) year period
in accordance with the following schedules:

 

  •  

Twenty five percent (25%) of the shares subject to the Option will vest and
become exercisable on the 12-month anniversary of the grant date and the
remaining seventy five percent (75%) of the shares subject to the Option will
vest and become exercisable in twelve (12) equal quarterly installments
thereafter; and

 

  •  

Twenty five percent (25%) of the shares subject to the RSU Award will vest on
each one (1) year anniversary of the award date.

 

Details about Saba’s 2009 Incentive Stock Plan and your Stock Option and
Restricted Stock Unit Award Agreements will be sent to you after the Board’s
approval of your option and restricted stock unit award (collectively, the
“Equity Documents”). In the event of any conflict between the terms of this
letter and the Equity Documents, the Equity Documents will prevail.

 



--------------------------------------------------------------------------------

In the event that your employment with Saba is terminated by Saba without Cause
(as defined below) or by you for Good Reason (as defined below), we will,
subject to the execution by you of a release of claims reasonably acceptable to
Saba:

 

  •  

Pay you six (6) months of your annual base salary, less appropriate federal and
state withholdings. Such amounts shall be payable either as a lump-sum or in the
form of salary continuation, whichever Saba shall determine in its sole
discretion; and

 

  •  

Following your timely election, provide you with six months of continued
coverage under Saba’s group health insurance plans in effect upon termination of
your employment in accordance with the provisions of the Consolidated Omnibus
Budget Reconciliation Act of 1985 (“COBRA”), at no cost to you. If COBRA or
similar benefits are not available by law during any portion of such six-month
period, then Saba shall pay you each month during which COBRA or similar
benefits are not available by law an amount equal to the premium paid by Saba on
your behalf for the last month during which such COBRA or similar benefits were
available.

 

For purposes of this letter, termination of your employment shall be for “Cause”
if, in the reasonable opinion of Saba, you: (i) act in bad faith and to the
detriment of Saba or any successor; (ii) refuse or fail to act in accordance
with any specific direction or order of the CEO or President of Saba or any
successor; (iii) fail to devote reasonable attention and time during normal
business hours to the business affairs of Saba or exhibit, in regard to your
employment, unfitness or unavailability for service, or misconduct, other than
as a result of a disability; (iv) exhibit dishonesty, habitual neglect, or
incompetence, other than as a result of a disability; (v) are convicted of a
crime involving dishonesty, breach of trust, moral turpitude or physical or
emotional harm to any person; or (vi) breach any agreement between you and Saba,
or any of Saba’s policies applicable to Saba employees, including Saba’s Code of
Ethics, Code of Business Conduct and Insider Trading Policy. In addition, for
purposes of this letter, “Good Reason” means any of the following by Saba or any
successor with respect to you: (1) a material reduction in salary or target
compensation without your consent; (2) the relocation of work location to a
location more than fifty miles from Saba’s current work location without your
consent or (3) there is a material diminution of your responsibilities with
Saba, or a material change in your reporting responsibilities or title, in each
case without your consent. A condition shall not be considered “Good Reason”
unless you give Saba written notice of such condition within ninety (90) days
after such condition comes into existence and Saba fails to remedy such
condition within thirty (30) days after receiving your written notice. You agree
that you may be required to travel from time to time as required by Saba’s
business and that such travel shall not constitute grounds for you to terminate
your employment for Good Reason.

 

In addition to the severance benefits applicable to a termination of your
employment by Saba without Cause or by you for Good Reason as set forth above,
in the event that such termination without Cause or for Good Reason occurs at
the time of or within 12 months after a Change in Control (as defined below),
subject to the execution by you of a release of claims reasonably acceptable to
Saba and notwithstanding the vesting schedules set forth above with respect to
the Option and RSU Award, the shares of Saba Common Stock subject to the Option
shall accelerate and become fully exercisable and the shares of Saba Common
Stock subject to the RSU Award will accelerate and become fully vested.

 

As used herein, the term “Change of Control” means the occurrence of any of the
following events:

 

(i) The sale, exchange, lease or other disposition or transfer of all or
substantially all of the consolidated assets of Saba to a person or group (as
such terms are defined or described in Sections 3(a)(9) and 13(d)(3) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”)) which will
continue the business of Saba in the future; or

 

(ii) A merger or consolidation involving Saba in which the stockholders of Saba
immediately prior to such merger or consolidation are not the beneficial owners
(within the meaning of Rules 13d-3 and 13d-5 promulgated under the Exchange Act)
of more than 50% of the total voting power of the outstanding voting securities
of the corporation resulting from such transaction in substantially the same
proportion as their ownership of the total voting power of the outstanding
voting securities of Saba immediately prior to such merger or consolidation; or



--------------------------------------------------------------------------------

(iii) The acquisition of beneficial ownership (within the meaning of Rules 13d-3
and 13d-5 promulgated under the Exchange Act) of at least 50% of the total
voting power of the outstanding voting securities of Saba by a person or group
(as such terms are defined or described in Sections 3(a)(9) and 13(d)(3) of the
Exchange Act).

 

If Saba determines that you are a “specified employee” under
Section 409A(a)(2)(B)(i) of the Internal Revenue Code of 1986, as amended, and
the regulations there under (collectively, the “Code”) at the time of your
separation of service (as defined in Section 409A of the Code), then the
severance payments above, to the extent not exempt from Section 409A of the
Code, shall accrue and, to the extent accrued, shall be made commencing the
seventh month after your separation of service.

 

You are also entitled to receive our standard employee benefits package, the
details of which will be sent to you separately. Please be aware that these
benefits are subject to change.

 

In exchange for the payments and benefits set forth herein, you agree that for a
period of six (6) months after termination of employment, you will not, directly
or indirectly on your behalf or as an officer, director, consultant, partner,
owner, stockholder or employee of any partnership, corporation or other entity:
(a) solicit for employment, employ or otherwise seek to retain, or retain the
services of, any employee, officer, director or consultant of Saba, or solicit
or otherwise induce any person to terminate his or her employment or other
relationship with Saba; or (b) engage in any activity, in those states within
the United States and those countries outside the United States in which Saba or
any of its subsidiaries then conducts any business, where such activity is
similar to and competitive with the activities carried on by Saba or any of its
subsidiaries. You acknowledge that the nature of Saba’s activities is such that
competitive activities could be conducted effectively regardless of the
geographic distance between Saba’s place of business and the place of any
competitive business. If any provision of this clause, or the application
thereof to any person, place, or circumstance, shall be held by a court of
competent jurisdiction to be invalid, unenforceable, or void, the remainder of
this clause and such provisions as applied to other persons, places, and
circumstances shall remain in full force and effect. Such court shall have the
authority to modify or replace the invalid or unenforceable term or provision
with one which most accurately represents the parties’ intention with respect to
the invalid or unenforceable term or provision.

 

We believe that each employee’s contribution to Saba is valuable. Much of what
you learn and create at Saba will be considered confidential and proprietary.
Given this fact, we require that you sign Saba’s Employee Proprietary
Information and Inventions Agreement prior to your first day of employment. It
is equally important to Saba that you continue to maintain in confidence all
confidential or proprietary information of your previous employer(s). We are
extending you this offer based on your general skills and abilities and not your
possession of any proprietary information belonging to your former employer(s).
As a condition of your employment, Saba requires that you do not disclose to
Saba or use for Saba’s benefit any such information and that you do not bring to
Saba any materials belonging to your former employer(s) or created by you in
connection with your prior employment.

 

While we are sure you share our enthusiasm about your joining us, we also
respect your and Saba’s rights to make decisions that ensure our mutual best
interests. Therefore, please recognize that your employment with Saba is for an
unspecified duration and is at-will. This means that either you or Saba has the
right to end your employment at any time, with or without cause and with or
without notice.

 

We are excited about having you join Saba. This letter and any attachments
constitute the entire employment agreement and understanding between you and
Saba, and supersede all prior verbal discussions between us. This offer is
contingent upon board approval and a successful reference and background check.



--------------------------------------------------------------------------------

Please acknowledge your acceptance of this offer by signing and returning the
enclosed copy of this offer letter, the Employee Proprietary Information and
Inventions Agreement, the New Hire Information Sheet and EEO Tracking Form to
the Human Resources Department within 3 business days in the self-addressed
envelope or you can fax it (fax: 650.249.1969). I look forward to welcoming you
in person.

 

Sincerely, /s/    BOBBY YAZDANI        

Bobby Yazdani

Chairman and Chief Executive Officer

 

Acceptance:

 

I accept the terms of my employment with Saba as set forth herein. I understand
that this offer letter does not constitute a contract of employment for any
specified period of time, and that my employment relationship may be terminated
by either party.

/s/    SHAWN FARSHCHI            

May 23, 2011

    Shawn Farshchi     Start Date  

April 25, 2011

        Date        